   Case: 1:18-cv-04670 Document #: 98-1 Filed: 02/11/20 Page 1 of 8 PageID #:454




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HP TUNERS, LLC, a Nevada limited                   )
liability company,                                 )
                                                   )
                       Plaintiff,                  ) Civil Action No. 1:18-cv-04670
                                                   )
       vs.                                         ) Hon. Steven C. Seeger
                                                   )
DEVIN JOHNSON, et al,                              ) Magistrate Judge M. David Weisman
                                                   )
                       Defendants.                 )


                DECLARATION OF LOWELL D. JACOBSON
        IN SUPPORT OF PLAINTIFF HP TUNERS, LLC’S MOTION FOR
    ENTRY OF DEFAULT JUDGMENT AGAINST DEFENDANT DEVIN JOHNSON

       I, LOWELL D. JACOBSON, hereby declare under penalty of perjury, pursuant to 28

U.S.C. § 1746(2) that the following statements are true and correct:

       1.      I am one of the attorneys for the Plaintiff, HP Tuners, LLC, and in that capacity

have been assigned to represent the interests of the Plaintiff in the above captioned matter.

       2.      Defendant Devin Johnson was properly served with the Fourth Amended

Complaint (“FAC”) no later than May 1, 2019. (See Dkt. 49 & 49-1.)

       3.      Default was properly entered against Defendant Devin Johnson, pursuant to Rule

55(a) of the Federal Rules of Civil Procedure, on July 18, 2019, for failure to respond to the FAC.

(Dkt. 69.)

       4.      Mr. Johnson has not reached out to me or any other of HPT’s counsel, and as far as

I am aware, has not appeared or sought to appear in this matter, whether formally or informally,

either pro se or via counsel.
   Case: 1:18-cv-04670 Document #: 98-1 Filed: 02/11/20 Page 2 of 8 PageID #:455




       5.      Pursuant to 50 U.S.C. § 3931, I have personally investigated the military status of

Defendant Devin Johnson using the Servicemembers Civil Relief Act centralized verification

service, available at www.ServiceMembersCivilReliefAct.com . According to that service, there

is no indication that Mr. Johnson is on active duty military status as of February 6, 2020. A

notarized Affidavit of that investigation, signed by the director of that service, is attached hereto.

       6.      I have reviewed the FAC and the accompanying Declaration of Ion Soltan, which

also accompanies the Motion for Default Judgment which my Declaration supports. The facts set

forth in Mr. Soltan’s Declaration support the amount of damages requested in the accompanying

Motion for Entry of Default Judgment and do not exceed the amount demanded therein.


Executed on February 11, 2020, in Chicago, Illinois.




                                                Lowell D. Jacobson
Case: 1:18-cv-04670 Document #: 98-1 Filed: 02/11/20 Page 3 of 8 PageID #:456




                 EXHIBIT A
Case: 1:18-cv-04670 Document #: 98-1 Filed: 02/11/20 Page 4 of 8 PageID #:457



                                             )4- \                                                 1120 20th Street NW Suite 5-300*
                                                                                                        Washington, DC 20036-3437
                                                                                                                   (202) 462-0600
                                                                                             www.ServicemembersCivilReliefAct.com
                    Civil
cEltTRAtrzEo v€nlFlcaTlot{ EERvrcE                                                       support@Servi ceMembersCivilReliefAct.   com

February 6,2020

Lowell Jacobson
Benesch, Friedlander, Coplan             & Aronoff LLP, 7l   S. Wacker   Dr. Ste. 1600
Chicago, IL 60606

Re :   Tracking no. 202002062232; Name: JOHNSON, DEVIN L

Enclosed herewith please find the affidavit(s) you ordered in the above referenced matter(s). The original(s) are being sent to
you, per instructions you sent with your order (or per your "Preferences" in "My Account").


IX     ]   Regular mail.


[ ]        Federal Express,




Sincerely


Servicemembers Civil Relief Act
C entr alized Verifi cati on S ervic e




Enc.




*The Verification Service is a division of SCRA, LLC, not a govemmental agency
Case: 1:18-cv-04670 Document #: 98-1 Filed: 02/11/20 Page 5 of 8 PageID #:458




                                                                                                          1120 20th Sheet NW Suite 5-300
                                                                                                         Washington, DC 20036-3437
                                                                                                                     (202\ 462-0600
                                                                                               www.ServicemembersCivilReliefAct.com
Servicemembers Civil Relief Act
CENIRALIZED VERIFICA'IOT SERVIOE                                                           support@ServicemembersGivilReliefAct.com

      AFFIDAVIT IN COMPLIAIICE WITH THE SERVICEMEMBERS                                                                     CIVI
                             RELIEF ACT
                                                                                           Tracking No. 2020020 62232
                                                                             Active Duty Status Date: Februury 6,2020
District of Columbia,         ss:

My name is Roy L. Kaufmann and I am the Director of the Servicemembers Civil Relief Act Centralized Verification Service
at www.ServicemembersCivilReliefAct.com. I am more than eighteen (18) years of age, of sound mind, suffer from no legal or
mental disabilities, and I am fully competent to testiS to the matters stated herein.

Pursuant to the Servicemembers Civil Relief Act [50 USC   39ll   et seq.],   I further   state that   I have caused a careful investigation
to be made to ascertain whether or not


                                         DEVIN L JOHNSON
is in Active Duty Status as to all Departments of the Department of Defense (Army, Navy, Marine Corps, and Air Force) as
well as the National Oceanic and Atmospheric Agency, Public Health Service, and Coast Guard, including information on a
Servicemember or hisArer unit receiving notification of future orders to report for Active Duty, and that as a result of said
inquiry, affiant does hereby state that, based upon the information you have furnished, as of the Active Duty Status Date
(referenced above), there is no information in the Department of Defense Manpower Data center that indicates that the
individual is in Active Duty Status. The Department of Defense reports that the information provided failed to match to a
servicemember in its database.




                                                                      Roy L.


This TWO-PAGE document SUBSCRIBED AND SWORN to before                            February 6,2020




                                                                                    Cain
My Commission Expires: January 14,2024
                                                                      NOTARY PUBLIC, D.C,




c1
Case: 1:18-cv-04670 Document #: 98-1 Filed: 02/11/20 Page 6 of 8 PageID #:459




This report is based upon information that you have provided. Providing an enoneous name, social security number, date of
birth or other information may cause an erroneous report to be provided. If you obtain further information about the person you
may resubmit your request and we will provide new status report for that query. This affidavit reflects status as of the Active
Duty Status Date only. For historical information, please resubmit your inquiry with a different Active Duty Status Date or
contact          the          individual         Military           Service          SCRA            points-of-contact:          at
https://www.servicememberscivilreliefact.com/live/link/points-of-contact.php. If you have evidence that the individual is/was
on active duty as of the Active Duty Status Date and you fail to obtain this additional information, punitive provisions of the
SCRA may be invoked against you. E.g. 50 USC Section 3951(c).

The Servicemembers Civil Relief Act Centralized Verification Service processes SCRA verifications through the Defense
Manpower Data Center (DMDC) which is an organization of the United States Department of Defense (DoD) that maintains the
Defense Enrollment and Eligibility Reporting System (DEERS) database which is the official source of data on eligibility for
military care and other eligibility systems, updated only once per month, incorporated herein by this reference. This report
reflects the following information: (l) the individual's Active Duty status as of the Active Duty Status Date, (2) Whether the
individual left Active Duty status within 367 days preceding the Active Duty Status Date, and (3) Whether the individual or
his/her unit received early notification to report for active duty as of the Active Duty Status Date. Records do not predate
September 30, 1985.

The attached two-page Status Report(s) issued by the DMDC is/are incorporated herein by this reference and form(s) the factual
basis for this affidavit. If there are multiple Status Reports attached, it is because we we found several individuals with similar
information (such as variations of name (maiden versus married), different social security numbers of 2-3 individuals with the
same name, varying dates of birth, etc.) and all individuals were verified.


The information provided does not constitute a Consumer Report as defined by the Federal Fair Credit Reporting Act, 15
U.S.C. Section l68l et seq., ("FCRA") and may not be used to determine eligibility for credit, insurance, employment or used
for any other purpose governed by the FCRA.




                                                                                                                                 2
           Case: 1:18-cv-04670 Document #: 98-1 Filed: 02/11/20 Page 7 of 8 PageID #:460
Department of Defense Manpower Data Center                                                                                                                            Results as of : Feb-06-2020 03:15:11 PM

                                                                                                                                                                                                   scRA 5.3




                             $trnrs Rspont
                             hususnt to Scrrricemcmbtrs Civil Relief Ast


SSN:                            Redacted
Birth Date:                     N/A
Last Name:                     JOHNSON
First Name:                     DEVIN
Middle Name:                    L
Status As Of:                   Feb-06-2020
Certificate lD:                 RRPMKZMYHWH6l6T

                                                                                 On Actlve Duty On Actlve Duty Status Dat€

            Active Duty Start Daie                               Acllve Duty End Dato                                           Status                                     Sgrulce Component

                    NA                                                   NA                                                     No                                                NA
                                                      Thls response reflecls the individuals' actlve duty status based on lhe Actlve Outy Slatus Date




                                                                        L€ft Active Duty \Mthln 367 Days of Activo Duiy Status Date

            Acllve Duty Start Date                               Actlve Duty End Date                                           Status                                     Servlce Component
                    NA                                                   NA                                                     No                                                NA
                                         This response reflects where the lndlvldual lefl actlve duty status within 367 days precedlng the Actlve Duty Status Date




                                                 The Msmber or His/Her Unit Was Notlfied of a Future Call-Up to Aclire Duty on Active Duty Status Date

         Order Notificallon Start Date                       Order Notiflcallon End Dato                                       Status                                      SeMce Component

                    NA                                                   NA                                                     No                                                NA

                                            This response reflecls whether the lndlvldual or hls/her unit has recelved early notlflcation to report for activo duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notiflcation of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
           Case: 1:18-cv-04670 Document #: 98-1 Filed: 02/11/20 Page 8 of 8 PageID #:461
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. ln the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCM, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.milifaq.xhtml#Q33.         lf you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521 (c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or hisiher unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Activedutystatusasreportedinthiscertificateisdefinedinaccordancewithl0USC?101(d)(1). Priorto20l0onlysomeoftheactivedutyperiodsless
than30consecutivedaysinlengthwereavailable. lnthecaseofamemberoftheNational Guard,thisincludesserviceunderacall toactiveservice
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOM Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(dX1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneolls certificate to be provided.
